Citation Nr: 1401818	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent from March 13, 2009, to February 13, 2012, in excess of 50 percent from February 14, 2012, to June 3, 2013, and in excess of 70 percent from June 4, 2013, for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which awarded service connection for PTSD and assigned an initial 30 percent rating effective from March 13, 2009.  

The Veteran is appealing the original assignment of the 30 percent evaluation following the award of service connection for PTSD; consequently, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).
   
In March 2012, the RO awarded an increased 50 percent rating effective from February 14, 2012, for the service-connected PTSD.  In June 2013, the RO awarded an increased 70 percent rating effective from June 4, 2013.  His claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

The Veteran presented testimony before the Board in November 2013; the transcript is associated with the virtual record.

The Veteran filed a claim for TDIU in April 2012 and expressly raised the matter at his November 2013 Board hearing.  A request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matter is not ready for appellate disposition.

In various statements and testimony before the Board, the Veteran has indicated that he participated in weekly group therapy sessions at the Bedford, Massachusetts, VA Medical Center.  He also indicated that he was seen by his VA psychiatrist on a monthly basis.  A letter from the Veteran's psychiatrist dated in April 2012 reveals the Veteran had been engaged in weekly individual therapy, weekly PTSD group therapy, and psychiatry and medication management since October 2009.  The last VA treatment records associated with the paper claims file are dated in October 2011.  There are no VA outpatient treatment records associated with the Veteran's virtual record.  Any missing VA medical treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Consideration of the TDIU issue is deferred since the outcome of the PTSD disability issue may impact the TDIU issue.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of PTSD dated from October 2011 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increased evaluation for PTSD in light of all evidence of record and should consider whether TDIU is warranted.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



